Case 1:19-cV-01857-VEC Document 9 Filed 03/04/19 Page 1 of 27

COX LAW FlRM LLC

Wil|iam H. Cox (WC 3295)
Peter J. Vranum (PV 8947)

43 vvest 43“’ street, suite 137
NeW York, NY 10036-7424
Tel. No.: (212) 804-5756
WCox@lawcox.com

LAW OFFlCES OF H.W. BURNS
HoWard W. Burns, Jr. (HWB 6529)
The Woolworth Bui|ding

233 Broadway, Suite 2065

New York, NeW York 10279

Tel. No.: (212) 227-4450
Howard@HWBurnsLaw.oom

Attorneys for Plaintiff COOGI Partners, LLC

UN|TED STATES D|STR|CT COURT
SOUTHERN D|STR|CT OF NEW YORK

 

COOG| PARTNERS, LLC,
Plaintiff,
-against-

NBA PROPERT|ES, |NC,.
BROOKLYN NETS, LLC,
N|KE, |NC.,

NEW ERA CAP CO., |NC., '
FRONT|ER ALU|V||NUI\/| CORPORAT|ON
RUSSELL BRANDS, LLC,
W|NCRAFT |NCORPORATED,
|SL|DE, |NC.

and JOHN DOES 1 -10,

Defendants.

 

Case No.

VER|F|ED COMP|_A|NT

Plaintiff Demands Trial
By Jury

Plaintiff COOG| Partners, LLC (“COOG|”), by its undersigned attorneys, as and

for its Verified Comp|aint against Defendants, alleges the following upon knowledge as

1

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 2 of 27

to itself and its own acts, and upon information and belief as to all other matters. COOG|
believes that its information and belief allegations are likely to have additional
evidentiary support after a reasonable opportunity for further investigation and
discovery.

NATURE OF THE ACTION

1. This is an action for copyright infringement, trade dress infringement,
trademark infringement, false designation of origin, trademark dilution, unfair
competition and injury to business reputation in violation of the laws of the United States
and the State of New York. COOG| seeks an injunction, damages and related relief.

2. COOG| is the manufacturer and seller of a line of clothing, which includes
sweaters and other apparel having a distinctive multicolored pattern which is protected
by registered copyrights and which also constitutes trade dress.

3. This action is directed against the unauthorized and wrongful
manufacture, |icensing, distribution, use and sale by Defendants of various items of
clothing and other products that bear a pattern they describe as “Brooklyn Camo” which
infringes Plaintiff’s copyrighted designs and trade dress, and against the use by
Defendants of such Brooklyn Camo design for promotion of certain of Defendants’
services and tickets to events.

JUR|SD|CT|ON AND VENUE

4. The Court has jurisdiction over this matter pursuant to 15 U.S.C. §1121,

17 U.S.C. §501 and 28 U.S.C. §1331, 1338 and 1367. COOGl’s claims are predicated

upon the Copyright Act of 1976, as amended, 17 U.S.C. §101, e_t W., the Lanham

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 3 of 27

Trademark Act of 1946, as amended, 15 U.S.C. §1051, e_t s_eg. (the “Lanham Act”), and
the statutory and common law of the State of New York.

5. The venue of this Court is founded upon 28 U.S.C. §1391(b). Upon
information and belief, the Defendants either reside in the Southern District of New York
or are subject to the court’s personal jurisdiction, and a substantial part of the events
giving rise to the claim occurred in the Southern District of New York.

THE PART|ES

6. COOG| is a New York limited liability company with its registered office at
112 Windsor Gate, Lake Success, New York 11020. COOG| is the owner of the
copyrights and trade dress at issue in this action.

7. Upon information and belief, NBA Properties, lnc. (“NBAP”) is a
corporation duly organized and existing under the laws of the State of New York with its
registered office at 645 Fifth Avenue, New York, New York 10022-5910.

8. Upon information and belief, Brooklyn Nets, LLC (“Nets") is a limited
liability company duly organized and existing under the laws of the State of New Jersey,
which is qualified to transact business and does transact business within the State of
New York with its registered office at c/o Corporation Service Companyl 80 State Street,
Albany, NY 12207-2543.

9. Upon information and belief, N|KE, lnc. (“Nike") is a corporation duly
organized and existing under the laws of the State of Oregon, which is qualified to
transact business and does transact business within the State of New York with its

registered office at c/o United Agent Group, 15 North Mill Street, Nyack, NY 10960.

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 4 of 27

10. Upon information and belief, New Era Cap Co., lnc. (“New Era") is a
corporation duly organized and existing under the laws of the State of New York, with its
registered office at 160 De|aware Avenue, Buffalo, NY 14202.

11. Upon information and belief, Frontier Aluminum Corporation (“Aluminati”)
is a corporation duly organized and existing under the laws of the State of Ca|ifornia,
which is doing business under the name “Aluminati" with its primary office at 2480
Railroad St., Corona, CA 92880.

12. Upon information and belief, Russe|l Brands, LLC (“Russell Brands”) is a
limited liability company duly organized and existing under the laws of the State of
Delaware, which is doing business under the name “Spalding” with its primary office at
One Fruit of the Loom Drive, Bowling Green, KY 40601.

13. Upon information and belief, WinCraft, incorporated (“Wincraft”) is a
corporation duly organized and existing under the laws of the State of Minnesota with its
primary office at 960 E. l\/lark Street, Winona, MN 55987.

14. Upon information and belief, |SL|DE, lnc. (“lslide") is a corporation duly
organized and existing under the laws of the State of l\/lassachusetts with its primary
office at 65 Sprague Street East Bui|ding, Boston, MA 02136.

15. Upon information and belief, John Does 1 - 10 (“John Doe Defendants”)
are persons or entities that are manufacturing, distributing or selling merchandise and
goods bearing the infringing “Brooklyn Camo” design, persons or entities responsible for
creating or designing the infringing “Brooklyn Camo” design, or persons or entities that

participated in, ratified, endorsed, and/or were otherwise involved in the acts

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 5 of 27

complained of, and they have liability for such acts. Plaintiff will amend this Verified
Comp|aint if and when the identities of such persons or entities and/or the scope of their
involvement become known. NBAP, Nets, Nike, New Era, Aluminati, Russeii Brands,
Wincraft, lslide and the John Doe Defendants are hereinafter referred to collectively as
“Defendants.”

16. Upon information and belief, each of the Defendants (a) is doing business
in the State of New York; (b) has transacted business within the State of New York and
this judicial district; (c) has committed tortious acts within the State of New York by
manufacturing, offering for sale and/or selling infringing goods and/or services within the
State of New York and this judicial district, including the goods and/or services
complained of herein; and/or (d) has committed tortious acts outside the State of New
York causing injury to property within the state and (i) regularly does or solicits business
and/or derives substantial revenue from goods used or consumed within the state or (ii)
expected or should have reasonably expected its acts to have consequences within the
state and derives substantial income from interstate commerce

THE COOG| COPYR|GHTS - BACKGROUND

17. COOG| is engaged in the manufacture, distribution and sale in interstate
commerce of high quality merchandise, including men’s, women’s and children’s
sweaters and apparel that are sold throughout the United States in high quality retail
stores and in the oniine retail store at www.coogi.com.

18. COOG| sweaters and apparel are based on highly distinctive designsl

which are protected by various copyrights

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 6 of 27

19. This action relates to the COOGI sweater design titled “PEA SOUP.”

20. The PEA SOUP design is registered with the U.S. Copyright Office under
Registration Number VAu183145 dated June 16, 1990 (the “Pea Soup Copyright”).
Copies of the copyright information and the design of the Pea Soup design are attached
hereto as Exhibit A.

21. The Pea Soup Copyright registration is valid, subsisting and in full force and
effect.

22. COOG| also possesses a separate copyright in its RiCOTTA design,
which is registered with the U.S. Copyright Office under Registration Number
VAu183164 dated June 18, 1990 (the “Ricotta Copyright” and, together with the Pea
Soup Copyright, hereinafter collectively referred to as the “COOG| Copyrights”). Copies
of the copyright information and the design of the Ricotta design are attached hereto as
Exhibit B.

23. The Ricotta Copyright registration is valid, subsisting and in full force and
effect.

THE COOG| TRADE DRESS » BACKGROUND

24. Whiie other colorful and ornamental sweaters have and continue to exist,
the highly distinctive and ornamental designs of COOG| sweaters and apparel have
become exceedingly famous and have achieved secondary meaning as a result of
extensive sales and promotion and as a result of being worn by celebrities, being
publicized in various third party publications being used by artists in artwork they have

created and being referred to in various musical recordings.

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 7 of 27

25. The trade dress of COOG| sweaters consists of (i) a central section that
covers the torso and contains highly colorful individual vertical cables and ornamented
sections consisting of multiple colors and intricate designs; (ii) sleeves showing
horizontally the same colors and intricate designs; and (iii) a raised knit that appears
three dimensional (the “COOG| Trade Dress”).

26. The COOG| Trade Dress has been variously described as “confetti
colored,” “colorful asymmetricaiiy designed," “distinctive curvey patterns,” and “eye
biinding designs.”

27. Examples of the COOG| Trade Dress are attached hereto as Exhibit C.
Additional examples of the COOG| Trade Dress are in Exhibits D and E.

28. The Pea Soup design and the Ricotta design are typical examples of the
COOG| Trade Dress

29. One of the most famous celebrities to wear COOG| sweaters and to refer
to them in his music was the leading rap singer Christopher George Latore Wa|lace,
better known by his stage names “The Notorious B.l.G.,” “Biggie” or “Biggie Smalls”
(hereinafter referred to as “Biggie”). Biggie was photographed numerous times wearing
COOG| sweaters Copies of five such photographs are attached hereto as Exhibit D.
The most famous of these photographs is probably the first shown in Exhibit D, which
features Biggie wearing a COOG| sweater and sunglasses and counting a wad of cash.

30. Photographs of other celebrities wearing COOG| sweaters or other
COOG| apparei, including, but not limited to, (a) weil known fighters, Conor McGregor

and F|oyd l\/layweather, (b) rappers Jadakiss, Snoop Dogg, Rick Ross (c) actor Joseph

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 8 of 27

Sikora and (d) former basketball player Lamar Odom, are attached hereto as Exhibit E.
The photos in Exhibits D and E evidence the broad recognition of the COOGi Trade
Dress

31. in addition to wearing COOGi sweaters, Biggie mentioned them in his
songs For example, the lyrics of his song “One i\/iore Chance/Stay With i\/ie (Remix)”
include "Heart throb never, black and ugly as ever, however, i stay Coogi down to the
socks, rings and watch filled with rocks" His 1994 song “Big Poppa” contained the
foilowing: “l had to find the buried treasure, so grams l had to measure However, living
better now, Coogi sweater now.” in his 1996 song “Hypnotize," Biggie mentions COOGi
in the following line: "Every cutie wit a booty bought a Coogi."

32. The connection between Biggie and COOGi has been written about in any
number of publications the most famous of which is probably VlBE magazine’s i\/larch
10, 2013 story entitled “A History of the Notorious BlG & COOGl,” one subsection of
which is titled “Biggie Brings Coogi To Brooklyn.” (See Exhibit F attached.)

33. Kanye West also mentions COOGi in two of his songs: (a) the 2005 song
“Gone” which includes the line “You sweat her and l ain't talkin 'bout a Coogi,” and (b)
the 2017 song “Feel l\/le” which includes the line "Coogi, Coogi, Coogi, Coogi on, Feels
like l'm in the movie holmes, Texted my consigliere, Tell the maid leave the jacuzzi on."

34. ASAP Ferg also mentions COOGi in one of his songs entitled "Work
(Remix)" in which he raps: "Coogi down to the socks, like l'm Biggie Poppa", in which he

is clearly referring to Biggie as being known for wearing COOGi sweaters

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 9 of 27

35. in 2014, the Christian hip-hop duo Sociai Ciub released the song "Coogi
Sweater" in their album i\/lisfits 2 and in 2010 rapper OJ Da Juiceman released the song
“COOG|," which refers to the COOGi brand throughout the entire song.

36. The COOGi Trade Dress is so distinctive and well known as emanating
from COOGi that it has even been used by two separate visual artists, Amir H. Fa|lah
and Jayson i\/iusson, in various works of art created by them. (See Exhibit G attached.)

37. Since 1987, COOGi sweaters have been widely advertised, offered for
sale and sold throughout the United States under the COOGi Trademark. During the
years 2006 through 2011 sales of COOGi sweaters were approximately five (5) to six
(6) million dollars per year. Total sales of all COOGi merchandise (including sweaters)
during the period 2006 through 2011 were in the range of 40 to 80 million dollars per
year. There were also additional sales by licensees of the COOGi brand for clothing for
ladies, boys, shoes and bags Since 2012, sales of COOGi sweaters have been at
least one million dollars ($1,000,000) per year. During the years 2006 through 2011,
COOGi expended approximately one million dollars ($1,000,000) per year on promotion
and marketing, including print advertisingl public relations, giveaways, runway shows
and other promotions Since 2012, COOGi advertising is primarily on its own web site,
Coogi.com, the web site at puma.com for the COOGi/PU|V|A collaboration and web sites
of independent retailers such as Dr. Jays and Jimmy Jazz.

38. in addition, the secondary meaning of the COOGi Trade Dress has been
enhanced by publicity and unsolicited media coverage in numerous third party

publications, a sampling of which is attached hereto as Exhibit H, as weil as in Exhibits

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 10 of 27

F and M.

39. There have been numerous attempts to piagiarize the COOGi Trade
Dress, some of which even describe the plagiarized goods as “COOG|” and some of
which make the connection to COOGi much in the same manner that Defendant’s have
done, i.e., by connecting the design to Biggie by using another of his nicknames
“Notorious” A sampling of such attempted plagiarism is attached hereto as Exhibit l.

40. As a result of COOGl's exclusive and extensive use of its designs and the
COOGi Trade Dress, those designs and the COOGi Trade Dress have acquired
enormous value and recognition in the United States and throughout the worid.

41. The COOGi Trade Dress is distinctive and is well known to the consuming
public and trade as identifying and distinguishing COOGi exclusively and uniquely as
the source of origin of the high quality products

42. The COOGi Trade Dress is both distinctive and famous, has achieved
secondary meaning and is recognized as emanating from COOGi alone

THE COOGi TRADE|VIARK - BACKGROUND

43. As a result of COOGi’s exclusive and extensive use of the trademark
“COOG|” (the “COOG| Trademark"), the COOGi Trademark has acquired enormous
value and recognition in the United States and throughout the world. The COOGi
Trademark is well known to the consuming public and trade as identifying and
distinguishing COOGi exclusively and uniquely as the source of origin of the high quality
products to which the COOGi Trademark is applied. The COOGi Trademark is both

distinctive and famous

10

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 11 of 27

44. On August 9, 1988, the COOGi Trademark was entered on the Principal
Register of the United States Patent and Trademark Office as Registered Trademark
No. 1,499,662, for sweaters in international Class 25. On November 2, 2004, the
COOGi Trademark was entered on the Principal Register of the United States Patent
and Trademark Office as Registered Trademark No. 2,900,635 for various other
clothing, headwear and footwear goods in international Class 25. True copies of the
certificates of registration of those marks are attached as Exhibit J. The registrations
are valid, subsisting and in full force and effect.

DEFENDANTS’ WRONGFUL ACTS

45. Upon information and belief, during 2018 NBAP began licensing and
marketing, distributing and selling through its licenseesl certain new products
designated as “City Edition” products that were intended to reflect certain historical and
cultural elements related to a basketball team’s hometown. For example, the uniforms
of the l\/linnesota Timberwolves included purple fringes or trim and numbers to reflect
local musical legend Prince. in this case, the uniforms of the Brooklyn Nets were
intended to reflect local rap legend Biggie and included “Brooklyn Camo” trim around
the neck and on the side seams of Nets uniform jerseys, on the side seams and at the
bottom of uniform shorts and on arm coverings worn by players

46. Upon information and belief, NBAP, Nets, Nike and New Era, acting in
concert or individually and without the consent of COOGl, have either themselves or
have caused certain John Doe Defendants to design a pattern, which they labeled as

“Brooklyn Camo.” Examples of the Brooklyn Camo pattern are attached hereto as

11

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 12 of 27

Exhibit K.

47. Upon information and belief, NBAP, Nets, Nike and New Era, acting in
concert or individually and without the consent of COOGl, caused the creation of the
Brooklyn Camo pattern in connection with the continuous Nets publicity events honoring
Biggie, with such uniforms being introduced on or about November 17, 2018.

48. Upon information and belief, NBAP, Nets, Nike, New Era and/or other
Defendants have purchased adwords or key words including “Coogi Brooklyn Nets,"
“Coogi NBA jersey” and “Brookiyn Coogi” and possibly others from Google or other
lnternet companies, which causes Google searches for any such terms to result in
sponsored advertisements for Nike, NBA Store, Champs Sports and web sites offering
Offending Products (as hereinafter defined) for sale Copies of representative Google
search result are attached hereto as Exhibit L.

49. Upon information and belief, NBAP, Nets, Nike and New Era, knowing that
COOGi was weil known for its connection with Biggie as a result of his wearing and
rapping about COOGI, caused the creation of the Brooklyn Camo pattern to be used as
part of their Biggie events and promotions so as to confuse consumers as to the
connection between their Brooklyn Camo goods and services and COOGl, including the
COOGi Copyrights and the COOGi Trade Dress

50. Upon information and belief, NBAP, Nets, Nike and New Era were well
aware that Biggie neither wore nor rapped about anything called “Brookiyn Camo” but
they created, marketed and sold and distributed “Brookiyn Camo” products so as to

confuse consumers as to the connection between their Brooklyn Camo goods and

12

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 13 of 27

services and COOGi, including the COOGi Copyrights and the COOGi Trade Dress

51. in at least one instance a confused consumer posted photos on lnstagram
of the inside and outside of his New Era “Brookiyn Camo” cap with the caption “But
where the COOGi at?” A copy of such lnstagram post is attached hereto as Exhibit l\/l.

52. Upon information and belief, NBAP and Nets licensed all of the other
Defendants to use the Brooklyn Camo design on various products to be manufactured,
sold and distributed by and on behalf of such Defendants

53. Upon information and belief, Nike, having negotiated but not finalized or
consummated a proposed collaboration with COOGi in 2016 was well aware of
COOGl’s copyrights and designs and the COOGi Trade Dress, and the connection
between COOGi and Biggie

54. Upon information and beliefl Nets used the Brooklyn Camo pattern on
uniforms (including jerseys, shorts, arm coverings and socks) for their players, as part of
the basketball court at the Barclay’s Center in Brooklyn, New York and for purposes of
promoting ticket plans for their basketball games Photos of such uniforms, basketball
court and ticket promotions are attached hereto as Exhibit N.

55. Numerous publications in local media about the Nets publicized and
exposed that “Brookiyn Camo” was really a COOGi design, with at least one such
publication even labeling the Nets event on November 17, 2018 as “COOG| Night." A
sampling of such publications is attached hereto as Exhibit O.

56. Upon information and belief, Nike used the Brooklyn Camo pattern on

jerseys, shorts, hoodies and other items of apparel, which were and are being sold by

13

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 14 of 27

Nike, Nets and other retailers and wholesalers An excerpt from NIKE NEWS
describing the relationship with Biggie, as well as photos of such apparel is attached
hereto as Exhibit P.

57. Upon information and belief, New Era used the Brooklyn Camo pattern on
caps, which were and are being sold by New Era, Nets and other retailers and
wholesalers Photos of a sampling of such caps are attached hereto as Exhibit Q.

58. Upon information and belief, Aluminati used the Brooklyn Camo pattern on
skateboards, which were and are being sold by Aluminati, Nets and other retailers and
wholesalers A photo of such skateboards is attached hereto as Exhibit R.

59. Upon information and belief, Russeli Brands used the Brooklyn Camo
pattern on Spalding brand basketbaiis, which were and are being sold by Nets and
other retailers and wholesalers Photos of such basketballs are attached hereto as
Exhibit S.

60. Upon information and belief, Wincraft used the Brooklyn Camo pattern on
can coolers, pennants, bottle opener keychains, lanyards, keyrings, logo pins and
decals, which were and are being sold by Nets and other retailers and wholesalers
Photos of a sampling of such merchandise are attached hereto as Exhibit T.

61. Upon information and belief, lslide used the Brooklyn Camo pattern on
slides, which were and are being sold by Nets and other retailers and wholesalers
Photos of such slides are attached hereto as Exhibit U. Such slides, together with all
products and services listed in paragraphs 51 through 56 above are hereinafter referred

to as the “Offending Products”).

14

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 15 of 27

62. Upon information and belief, such Offending Products are directed and
targeted towards the same group of ultimate consumers as are COOGl's goods

63. By letters dated November 20, 2018 and December 9, 2018, counsel for
COOGi notified NBAP of the infringements of the COOGi Copyrights and the COOGi
Trade Dress, as herein alleged. A copy of such letters and the responses of the
Defendant NBAP are attached hereto as Exhibit V.

64. The aforementioned acts of Defendants are likely to cause confusion and
mistake among consumers that (a) Defendants’ Offending Products originate with
COOGI, (b) there is some affiliation, connection or association of Defendants with
COOGl, and/or (c) said Offending Products are being offered to consumers with the
sponsorship and/or approval of COOGl.

65. Upon information and belief, the aforementioned acts of Defendants are
willful and intentional, in that Defendants either knew that said Offending Products bore
unauthorized reproductions, copies or colorable imitations of the COOGi Trade Dress,
the COOGi Copyrights or other COOGi designs, or willfully ignored such facts, and
have been done in a deliberate effort to cause confusion and mistake among the
consuming public as to the source, affiliation and/or sponsorship of said articles of
apparel products and to gain for Defendants the benefit of the enormous goodwill
associated with the COOGi Trade Dress.

66. At no time has COOGi authorized the Defendants to use the COOGi

Copyrights or the COOGi Trade Dress or any part thereof

15

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 16 of 27

F|RST CLAll\/| FOR REL|EF
(COPYR|GHT |NFR|NGEl\/|ENT)

67. COOGi repeats and realleges paragraphs 1 through 66 above with the
same force and effect as though fully set forth herein, and further alleges:

68. COOGi is informed and believes and thereon alleges that Defendants,
and each of them, had access to the COOGi Copyrights or other COOGi copyrighted
designs, including, without limitation, through COOGi’s web site and online store and/or
through other authorized channels of trade

69. COOGi is informed and believes and thereon alleges that, without
COOGl’s authorization, Defendants, and each of them, manufactured, caused to be
manufactured, advertised, distributed, marketed and/or sold products bearing images
that are identical to, or substantially similar to, the COOGi Copyrights

70. COOGi is informed and believes and thereon alleges that Defendants,
and each of them, infringed COOGl’s copyrights by copying the COOGi Copyrights or
other COOGi copyrighted designs, and distributing the Offending Products, without
COOGl’s authorization or consent.

71. Due to Defendants’, and each of their, acts of copyright infringement,
COOGi has suffered actual, general and special damages in an amount to be
established at trial.

72. COOGi is entitled to disgorgement of Defendants’ profits directly and
indirectly attributable to Defendants’ infringement of COOGi’s rights in the COOGi
Copyright and/or other COOGi copyrighted designs in an amount to be established at
trial.

16

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 17 of 27

73. Plaintiff may also elect, at any time before final judgment is rendered, to
receive statutory damages in connection with Defendants’ willful infringement, pursuant
to 17 U.S.C. § 504.

74. COOGi is informed and believes and thereon alleges that the conduct of
each of the Defendants as alleged herein was willful, reckless and/or with knowledge
subjecting Defendants, and each of them, to enhanced statutory damages, claims for
costs and attorneys’ fees and/or preclusion from deducting certain costs when
calculating disgorgeable profits

75. Defendants will continue to willfully infringe COOGl’s rights in the COOGi
Copyrights and/or other COOGi copyrighted designs unless restrained by the Court.
COOGi is entitled to injunctive relief prohibiting further infringement, pursuant to 17
U.S.C. § 502.

SECOND CLA||V| FOR REL|EF
(TRADE DRESS |NFR|NGEMENT)

76. COOGi repeats and realleges paragraphs 1 through 75 above with the
same force and effect as though fully set forth herein, and further alieges:
77. The COOGi Trade Dress is distinctive and has achieved secondary
meaning such that it is recognized as emanating from a single source by virtue of:
(a) advertising and marketing as outlined in paragraph 37 above;
(b) unsolicited media coverage of COOGi and its products as outlined in
paragraph 38 above and Exhibits F, H and O;
(c) unsolicited references in songs by Biggie and other rap and music artists,
as outlined in paragraphs 31, 33, 34 and 35 above;

17

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 18 of 27

(d) sales success as outlined in paragraph 37 above;
(e) unsolicited use of COOGi designs in artwork by at least two artists as
outlined in paragraph 36 above and Exhibit G;
(f) attempts to piagiarize the COOGi Trade Dress as set forth in paragraph
39 above and Exhibit l; and
(g) substantially exclusive use of the COOGi Trade Dress by COOGi and its
predecessors for over thirty (30) years
78. The “Brookiyn Camo” shown on the Offending Products is confusingly
_ similar to portions of the COOGi Trade Dress, because it is identical or virtually identical
to portions of the COOGi Trade Dress and the COOGi Copyrights or other COOGi
designs
79. The COOGi Trade Dress is not functional because (a) as explained in
THE COOGi TRADE DRESS - BACKGROUND section above, there have been and
continue to be numerous other brands of sweaters and clothing that incorporate bright
colors and ornamental designs, (b) the COOGi Trade Dress design does not provide a
cost or quality advantage in the market for sweaters and, actually results in increased
costs to COOGi to create the COOGi Trade Dress, and (c) competitors’ ability to
compete is not significantly undermined by protecting the COOGi Trade Dress because
other colorful and ornamental designs such as those attached to Defendant NBAP’s
response dated November 30, 2018 in Exhibit V attached hereto, exist and are still used
throughout the clothing industry.

80. The aforementioned acts of Defendants constitute trade dress

18

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 19 of 27

infringement in violation of 15 U.S.C. §1125(a), which covers infringement of trade
dress which is not registered under the Lanham Act.

81. Said acts of Defendants have caused and will continue to cause
irreparable injury to COOGl, unless enjoined by this Court. COOGi has no wholly
adequate remedy at law but is entitled to its actual damages and Defendants’ profits in
connection with Defendants’ willful trade dress infringement

TH|RD CLA||V| FOR REL|EF
(TRADEN|ARK |NFR|NGEMENT)

82. COOGi repeats and realleges paragraphs 1 through 81 above with the
same force and effect as though fully set forth herein, and further alleges:

83. The aforementioned acts of Defendants, including, but not limited to
purchase and use of Adwords or key words which include the COOGi Trademark,
constitute use of the COOGi Trademark in commerce and trademark infringement in
violation of 15 U.S.C. §1114(1).

84. Said acts of Defendants have caused and will continue to cause
irreparable injury to COOGi, for which COOGi has no adequate remedy at |aw, unless
enjoined by this Court. COOGi has no wholly adequate remedy at law but is entitled to
its actual damages and Defendants’ profits in connection with Defendants’ willful
trademark infringement..

FOURTH CLA||V| FOR REL|EF
(FALSE DES|GNAT|ON OF OR|GM

85. COOGi repeats and realleges paragraphs 1 through 84 above with the

same force and effect as though fully set forth herein, and further aileges:

19

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 20 of 27

86. The aforementioned acts of Defendants constitute the use of a false
designation of origin and/or making of false or misleading representations of fact in
violation of 15 U.S.C. § 1125(a).

87. in particular, the Defendant’s acts in (i) connecting Biggie and their
homage to him with a “Brookiyn Camo” design that is substantially similar to the COOGi
Copyrights, the COOGi Trade Dress and/or other COOGi designs and (ii) purchasing
and using Adwords or key words which include the COOGi Trademark, clearly
constitutes the use of a word, name, symbol or device or a combination thereof which is
likely to deceive as to the origin, sponsorship or approval of Defendant’s goods and/or
services

88. Defendants’ acts of unfair competition are willful and deliberate and done
with intent to reap the benefit of the goodwill and reputation associated with the COOGi
Trade Dress and the COOGi designs

89. Said acts of Defendants have caused and will continue to cause
irreparable injury to COOGi, unless enjoined by this Court. COOGi has no adequate
remedy at law, but is entitled to its actual damages and Defendants’ profits in
connection with Defendants’ willful violation of 15 U.S.C. § 1125(a).

F|FTH CLA||V| FOR REL|EF
(TRADEMARK D|LUT|ON)

90. COOGi repeats and realleges paragraphs 1 through 89 above with the
same force and effect as though fully set forth herein, and further aileges:
91. The COOGi Trade Dress, taken as a whoie, is not functional, and, for the

reasons set forth above, including COOGl’s extensive and exclusive use of the COOGi

20

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 21 of 27

Trade Dress for more than 25 years, has become famous Defendants are junior users
of the Brooklyn Camo design which they are using in commerce Defendants’ use of
the Brooklyn Camo design began after the COOGi Trade Dress had already become
famous

92. Because of the intentional and obvious similarities between the
Defendants’ Brooklyn Camo design and the COOGi Trade Dress, use of the Brooklyn
Camo design by the Defendants will be associated with, and impair the distinctiveness
of the COOGi Trade Dress Such use is diluting and/or likely to dilute the COOGi Trade
Dress The aforementioned acts of Defendants constitute trademark dilution in violation
of 15 U.S.C. §1125(0).

93. Said acts of Defendants have caused and will continue to cause
irreparable injury to COOGl, for which COOGi has no adequate remedy at law, but is
entitled to its actual damages and costs and Defendants’ profits in connection with
Defendants’ willful violation of 15 U.S.C. § 1125(0). Unless Defendants are enjoined by
this Court from continuing to dilute the COOGi Trade Dress COOGi will continue to
suffer irreparable harm and impairment of the value of its trademark rights.

SiXTH CLAii\/i FOR REL|EF
(COi\/ii\/lON LAW TRADEl\/iARK iNFRiNGEi\/iENT
AND UNFAIR COMPET|T|ON)

94. COOGi repeats and realleges paragraphs 1 through 87 above with the
same force and effect as though fully set forth herein, and further alleges:

95. The aforementioned acts of Defendants constitute trademark infringement

and unfair competition in violation of the common law of the State of New York.

21

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 22 of 27

96. Said acts of Defendants have caused and will continue to cause
irreparable injury to COOGI, unless enjoined by this Court. COOGi has no wholly
adequate remedy at law but is entitled to its actual damages and Defendants’ profits in
connection with Defendants’ willful trademark infringement and unfair competition

SEVENTH CLAI|V| FOR REL|EF
(N.Y. GENERAL BUS|NESS LAW §360-1)

97. COOGi repeats and realleges paragraphs 1 through 96 above with the
same force and effect as though fully set forth herein, and further alleges:

98. The aforementioned acts of Defendants constitute injury to COOGi’s
business reputation, trade dress infringement and/or dilution of the distinctive quality of
the COOGi Trade Dress in violation of New York General Business Law §360-|.

99. Said acts of Defendants have caused and will continue to cause
irreparable injury to COOGl, unless enjoined by this Court. COOGi has no wholly
adequate remedy at law but is entitled to its actual damages and Defendants’ profits in
connection with Defendants’ willful violation injury to COOGl’s business reputation,
trade dress infringement and/or dilution of the distinctive quality of the COOGi Trade

Dress

WHEREFORE, COOGi demands judgment against Defendants as

follows:
1. Permanently enjoining and restraining Defendants, their respective
subsidiaries affiliates divisions officers directors principals servants employees

successors and assigns and all those in active concert or participation with them from:

22

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 23 of 27

(a) imitating, copying or making unauthorized use of the COOGi Copyrights
any other COOGi copyrighted designs and any of the COOGi Trade Dress or the
COOGi Trademark;

(b) manufacturing, importing, exporting, distributing, circuiating, selling,
offering for sale, advertising, promoting or displaying any product bearing any
unauthorized reproduction, copy, counterfeit or colorable imitation of the COOGi
Copyrights any other COOGi copyrighted designs or any of the COOGi Trade Dress or
COOGi Trademark;

(c) using any unauthorized reproduction, copy, counterfeit or colorable
imitation of the COOGi Copyright, any other COOGi copyrighted designs or any of the
COOGi Trade Dress or COOGi Trademark, in connection with the manufacture,
promotion, advertisement, display, sale, offering for sale, production, import, export,
circulation or distribution of any product in such manner as to relate or connect, or tend
to relate or connect, such product in any way with COOGi or to any goods sold,
sponsored, approved by, or connected with COOGl;

(d) using any unauthorized reproduction, copy, counterfeit or colorable
imitation of the COOGi Copyrights any other COOGi copyrighted designs or any of the
COOGi Trade Dress or COOGi Trademark, in connection with the manufacture
promotion, advertisement, display, saie, offering for sale, production, import, export,
circulation or distribution of any product which dilutes or is likely to dilute the distinctive
quality of the COOGi Trade Dress;

(e) engaging in any other activity constituting unfair competition with COOGl,

23

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 24 of 27

or constituting an infringement of the COOGi Copyrights any other COOGi copyrighted
designs or any of the COOGi Trade Dress or COOGi Trademark, or of COOGl’s rights
in, or its right to use or exploit such copyright or trade dress or constituting dilution of
the COOGi Trade Dress and the reputation and the goodwill associated with that trade
dress;

(f) making any statement or representation whatsoeverl with respect to the
infringing goods in issue, that falsely designates the origin of the goods as those of
COOGl, or that is false or misleading with respect to COOGl; and

(g) engaging in any other activity, including the effectuation of assignments or
transfers of its interests in reproductions copies counterfeit or colorable imitations of
the COOGi Copyrights any other COOGi copyrighted designs or any of the COOGi
Trade Dress or COOGi Trademark, the formation of other corporations partnerships
associations or other entities or the utilization of any other devices for the purpose of
circumventing, evading, avoiding or otherwise violating the prohibitions set forth in
subsections 1(a) through 1(f) above

2. Directing that each of the Defendants deliver for destruction all products
artwork, prints and advertisements in its possession, custody or control bearing the
“Brookiyn Camo” Pattern or the COOGi Copyrights any other COOGi copyrighted
designs or any other COOGi Trade Dress, and/or any reproductions copies or
colorable imitations thereof, including all plates and other means of making such
imitations of the COOGi Copyrights any other COOGi copyrighted designs or any of

the COOGi Trade Dress.

24

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 25 of 27

3. Directing such other relief as the Court may deem appropriate to prevent
the trade and public from deriving any erroneous impression that any product at issue in
this case that has been offered for sale, sold or otherwise circulated or promoted by
Defendants is authorized by COOGi or is related to or associated in any way with
COOGl’s products

4. Requiring each Defendant to account and pay over to COOGi ali profits of
such Defendant, plus any other monetary advantage of any nature gained by such
Defendant through its infringement of COOGl’s copyrights the exact sum to be proven
at the time of trial or, if elected before final judgment, statutory damages to the extent
they are available under the Copyright Act, 17 U.S.C. §101, e_t W.

5. Requiring each Defendant to account and pay over to COOGi all profits of
such Defendant, plus any other monetary advantage of any nature gained through its
infringement of the COOGi Trade Dress or COOGi Trademark.

6. Awarding COOGi its costs and reasonable attorneys’ and investigatory
fees and expenses together with prejudgment interest

7. Awarding Plaintiff exemplary and punitive damages to deter any future
willful infringement as the Court finds appropriate

8. Awarding COOGi such other and further relief as the Court deems just

and proper.

25

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 26 of 27

Dated: New York, New York
February§_$_', 2019

COX LAW FlRM LLC

%»¢Z/¢/;/

william H. cox (wc 3295)’
Peter J. Vranum (PV 8947)
Attorneys for Plaintiff

43 West 43"j street suite 137
New York, NY 10036-7424
(212) 804-5756
wcox@iawco><. com

pvranum@lawcox.com

Fr=lcEs H.w. BuRNs
y: "

Howard . Burns, Jr. (|-GK/B 6529)
The Woo orth Bui|ding

233 Broadway, Suite 2065

New York, New York 10279

Tei. No.: (212) 227-4450
HoWard@l_-iWBurnsLaw,com

  

Attorneys for Plaintiff COOGi Partners, LLC

26

 

 

 

Case 1:19-cv-01857-VEC Document 9 Filed 03/04/19 Page 27 of 27

VER|F|CAT|ON
STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK )

Norman Weisfeld, being duly sworn, deposes and says:

He is a Manager of COOGi Partners, LLC, the plaintiff in the above entitled

action which is a limited liability company created under and by virtue of the laws of the

State of New York; that he has read the foregoing verified complaint and knows the

contents thereof; that the same is true to his knowledge except as to the matters

therein stated to be alleged upon information and belief, and that as to those matters he

believes them to be true

Sworn to before me this
Q._Sday of February, 2019.

___._-

'Notary Public y

REUBEN MARC WEiSFELD
NOTARY PUBLlC-STATE OF NEW YORK
No. 02WE6322823
Quoiified in Nusscu Couniy
My Commission Expires Aprii i3. 2019

27

 

/ /' // \
Norman W isfe|d /

,./
/

